Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “perforated false bottom” as recited in claim 3; the “conduit” as recited in claim 11; and the “air inlet” and the “water inlet as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The disclosure is objected to because of the following informalities:  The description on page 3, line 5 - page 4, line 12 belongs in the Background section of the specification because it describes the current state of the art.
Appropriate correction is required.
Claim Objections
Claims 5, 10, 13, and 20 are objected to because of the following informalities:  
In lines 1 - 2 of claim 5, “a water transport member” should be changed to “the water transport member”.
In line 2 of claim 10, “a filter media” should be changed to “said filter media”.
In line 3 of claim 13, “a filer media” should be changed to “the filter media”.
In line 13 of claim 20, “a water transport member” should be changed to “the water transport member”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites a plurality of orifices extend through the first generally planar surface.  The figures do not illustrate a first generally planar surface comprising a plurality of orifices as recited in claim 20.  Claim 20 also recites the first generally planar surface does not have air orifices.  However, the plurality of orifices extending through the first generally planar surface would be air orifices because the orifices would form openings in the walls of the air passageway. Therefore, the specification does not describe a first generally planar surface including a plurality of orifices and not including air orifices.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 13, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10 recites the limitation "said filter media bed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the filter basin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the filter medium" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, it is unclear whether “the filter medium” as recited in line 4 refers to one of the filter media recited in claim 1, from which claim 13 depends, or if it represents an additional structural limitation.  For purposes of examination, the “filter medium” recited in claim 13 has been interpreted as one of the filter media as recited in claim 1, as best understood by Examiner.
Claim 15 recites the limitation "the underdrain assembly" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, it is unclear whether “a floor” as recited in line 10 and “a floor of a filter basin” as recited in line 19 refer to the same structural element.  For purposes of examination, “a floor” and “a floor of a filter basin” have been interpreted as referring to the same structural element, as best understood by Examiner.
Claim 20 recites the limitation "the filter media bed" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 4 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 12 do not recite any structural limitations and, therefore, does not further limit claim 1, from which claims 4 and 12 depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,625,183 in view of claim 1 of U.S. Patent No. 9,656,190. Claim 1 of the ‘183 patent recites all of the limitations recited in claims 1 and 18 of the present application except a water transport member connected to said third generally planar surface.  Claim 1 of the ‘190 patent recites a water transport member “connected to at least one of said second and third planar surfaces”, which teaches “a water transport member connected to said second generally planar surface and to said third generally planar surface” as recited in claim 1 of the present application.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as recited in claim 1 of the ‘183 patent with the water transport member connected to both the second generally planar surface and the third generally planar surface as recited in claim 1 of the ‘190 patent to provide a stronger connection between the water transport member and the cover member to prevent relative movement therebetween.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 8, 10, 12, and 14 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hambley et al. (US 6,797,166).
Regarding claims 1, 4, and 18, Hambley discloses an underdrain apparatus (800) comprising: a trapezoidal cover member (801) that includes: a first generally planar surface (top, horizontal surface); a second generally planar surface (left inclined planar surface; Fig. 28C) adjacent at least a first side of the first generally planar surface; a third generally planar surface (right inclined planar surface; Fig. 28C) adjacent to at least a second side of the first generally planar surface, wherein a plurality of orifices 
Regarding claims 2, 15, and 19, Hambley further discloses the underdrain apparatus (800) is comprised of metal (stainless steel) (col. 11, lines 39 - 44).
Regarding claim 3, Hambley further discloses a perforated false bottom (see hole 806) (Figs. 28A and 28C; col. 12, lines 7 - 10).
Regarding claim 5, Hambley further discloses a water transport member (802) and two intermediary passageways (unlabeled passageways delimited by walls containing slots 810 and orifices 820 and the flange adjacent bottom member 803) that interconnect the water transport member with the filter media (Fig. 28C).

Regarding claim 7, Hambley further discloses a water inlet (water inlet 822) (Fig. 28D; col. 12, line 13). 
Regarding claim 8, Hambley further discloses the underdrain apparatus (800) is placed on a floor (bottom member 803) of a filter basin (Figs. 28A - 28C).
Regarding claim 10, Hambley further discloses said filter media (20) is positioned on top of the underdrain apparatus (44) to define a filter media, said filter media bed comprised of successive layers of gravel (layer under sand layer 24), sand (24), anthracite (22), or other granular filter media (Fig. 1; col. 4, lines 58 - 63).
Regarding claim 12, Hambley further discloses pressurized air is flowed through the underdrain apparatus and out of the plurality of orifices and into the filter media (col. 11, lines 45 - 64).
Regarding claim 14, Hambley discloses the apparatus substantially as claimed.  Although Hambley fails to disclose the process by which the apparatus is made (extrusion), the process by which an apparatus is formed lacks patentable weight in an apparatus claim.  
2113     Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE
IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Regarding claim 17, Hambley further discloses the trapezoidal cover member (801) includes a flange (824) (Figs. 28A and 28C).

Claims 9, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hambley et al. in view of Moore, Jr. et al. (US 5,890,838). 
Regarding claims 9 and 20, Hambley discloses an underdrain apparatus (800) comprising: a trapezoidal cover member (801) that includes: a first generally planar surface (top, horizontal surface); a second generally planar surface (left inclined planar surface; Fig. 28C) adjacent at least a first side of the first generally planar surface; a third generally planar surface (right inclined planar surface; Fig. 28C) adjacent to at least a second side of the first generally planar surface, wherein a plurality of orifices (810) extends through each one of said first and said second generally planar surfaces and an orifice (811) extends through the third generally planar surfaces; wherein an angle formed between the first generally planar surface and the second generally planar surface, and an angle formed between the first generally planar surface and the third generally planar surface are obtuse angles; and a water transport member (802) that has apertures (820) through a lower-most half, said second and third generally planar surfaces each having an edge that rests on a floor (803) when the underdrain apparatus is installed; and wherein the underdrain apparatus has a longitudinal length, wherein said second generally planar surface has air orifices (804) and said first generally planar surface does not have air orifices, wherein the underdrain apparatus has a water transport member (802) and two intermediary passageways (unlabeled passageways delimited by walls containing slots 810 and orifices 820 and the flange adjacent bottom member 803; Figs. 28C) that interconnect the water transport member with the filter media, wherein the trapezoidal cover member includes a flange (824); wherein the underdrain 
Regarding claim 13, Hambley discloses all of the claim limitations except a series of underdrain apparatuses extend longitudinally across a basin.  Moore teaches a series of underdrain apparatuses (chambers 20, 20A) (Figs. 1 and 2).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Hambley to include a series of underdrain apparatuses as taught by Moore to increase the size of the underdrain assembly when the filter basin floor is larger than the width of a single underdrain apparatus.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hambley et al. (‘166) in view of Hambley (US 5,019,259).  Hambley ‘166 discloses all of the claim limitations except a conduit which carries the filtered water out of the filter basin.  Hambley ‘259 teaches a conduit (pipe 16) which carries filtered water out of the filter basin (6) (Fig. 1; col. 4, lines 20 - 24).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Hambley ‘166 with the conduit as taught by Hambley ‘259 to provide a means for transporting filtered water out of the underdrain apparatus.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hambley et al. in view of Roberts et al. (US 8,409,437).  Hambley discloses all of the claim limitations except a series of underdrain apparatuses extend longitudinally across a basin.  Roberts teaches a series of underdrain apparatuses (underdrain blocks 22) (Figs. 5 - 7; col. 9, lines 12 - 26).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
1/20/2022